Title: To Thomas Jefferson from John Dawson, 31 March 1801
From: Dawson, John
To: Jefferson, Thomas



Dear Sir,
Henry and Charles. March 31. 1801.

A strong gale from the East detained us untill this moring at sunrise, [on?] Hampton roads we are now under sail with a wind N.W. we have every prospect of a quick and agreeable passage.
On looking into the papers delivered to me by the Secretary of State, I find that the one described to the first Consul is signd by yourself but not by Mr. Lincoln, altho the words “acting Secretary of State” are at the bottom—this I presume has been an omission, and you can well judge, on knowing the fact, how far it may have an Effect, & whether it will be necessary to take any step to remedy it.
With most respect and Esteem Your friend & sevt

J Dawson

